                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

WAYNE GERLING,                                         )
                                                       )
                  Plaintiff,                           )
                                                       )
                  v.                                   )    No. 4:17-CV-02702 JAR
                                                       )
CITY OF HERMANN, MISSOURI, et al.,                     )
                                                       )
                  Defendants.                          )

                                    MEMORANDUM AND ORDER

          This matter is before the Court on the following motions: Defendant Officer Matthew

Waite (“Waite”)’s Motion to Exclude Expert Testimony of Michael Leonesio (Doc. No. 79);

Waite’s Motion for Summary Judgment (Doc. No. 80); Defendants City of Hermann, Missouri

(“City”) and Police Chief Frank Tennant (“Tennant”)’s Motion to Disqualify and Exclude Expert

Witness Testimony of Michael Leonesio (Doc. No. 85); Tennant’s Motion for Summary Judgment

(Doc. No. 87); and City’s Motion for Summary Judgment (Doc. No. 89). The motions are fully

briefed and ready for disposition. 1

           I.      Background 2

          This civil rights action arises out of a citation issued to Plaintiff Wayne Gerling (“Gerling”)

for illegally parking his tractor-trailer on the street in front of his home in Hermann, Missouri.

Gerling alleges that despite having all of the information necessary to issue a parking ticket after

running the vehicle’s license plate information, Waite proceeded to Gerling’s home to procure his

driver’s license. When Gerling refused to produce his license, Waite intruded into his home and


1
 Waite did not file a reply to Gerling’s memorandum in opposition to his motion for summary judgment
(Doc. No. 103) and the time for doing so has passed.
2
    Relevant facts will be discussed together with Gerling’s specific claims.
grabbed him by the wrist. As Gerling retreated, Waite tased him, causing him to fall into a table

and sustain injuries to his chest and shoulder. Gerling was taken into custody and issued two

citations arising out of this incident – one for violating City Ordinance No. 215.210 for resisting

arrest, and one for violating City Ordinance No. 340.250 related to parking the subject vehicle.

Gerling pled guilty to illegal parking. Gerling alleges that Tennant pressured the City prosecutor

to prosecute him for resisting arrest. Gerling was found guilty of resisting arrest in municipal court.

Gerling appealed and was granted a trial de novo. The City dismissed the charge of resisting arrest

with prejudice on the day of trial, after a jury was impaneled and opening statements made, when

Waite did not appear to testify.

        Gerling asserts claims against Waite in his individual and official capacities for excessive

force (Count I), arrest without probable cause (Count II), and prosecution without probable cause

(Count III); claims against Tennant in his individual and official capacities 3 for prosecution

without probable cause (Count IV), and deliberately indifferent policies, practices, customs,

training and supervision (Count V); and a claim against the City for deliberately indifferent

policies, practices, customs, training and supervision (Count VI).

         II.     Defendants’ Motions to Exclude Expert Testimony of Michael Leonesio

        Gerling retained Michael Leonesio, a police procedures expert, to opine on Waite’s use of

force against him, the Hermann Police Department practices and policies related to this incident,

and the Missouri Revised Statutes and City of Hermann ordinances and regulations related to this

incident. Defendants do not directly challenge Mr. Leonesio’s expert qualifications 4 and after


3
  Count IV is brought against Tennant in his individual and official capacity; Count V is brought against
Tennant without designating capacity. Tennant maintains this is of no import because he has addressed all
of Gerling’s claims. (Doc. No. 113 at 1 n.1).

4
  Tennant and the City note that Mr. Leonesio never earned a college degree and that since his retirement
in 2012, he has not conducted any training for police officers on taser use or written any policies for taser


                                                    -2-
consideration, the Court is satisfied that Mr. Leonesio is qualified to testify on police policies and

procedures based on his twenty plus years of work experience as a law enforcement officer and

instructor in areas including critical incident response, use of force, defensive tactics and arrest

control. (Michael Leonesio Curriculum Vitae, Doc. No. 96-6). He also has an extensive

background in the use of electroshock weapons and currently manages the only electroshock

weapon-exclusive independent testing laboratory in the United States. (Expert Report of Michael

Leonesio, Doc. No. 96-1 at 3-4). Mr. Leonesio consults on a variety of topics, including law

enforcement training/policy review, analysis, development, and implementation. He is a member

of several professional associations, including the National Association of Civilian Oversight of

Law Enforcement, and has received a number of professional awards relating to his police work.

        In his first opinion, Mr. Leonesio concluded that Waite’s response and issuance of a

summons to Gerling for illegal parking was “unlawful, excessive, unnecessary and unreasonable;

and constituted a gross abuse of power.” (Id. at 7). In examining Waite’s actions, Mr. Leonesio

reviewed all published sections and schedules contained in the City’s Traffic Code, Sections 300-

385 and Schedules I-XVI) and found no restrictions or prohibitions related to the proper parking

of a commercial vehicle on the street in front of Gerling’s home. (Id. at 6). Mr. Leonesio also noted

that while Waite and Tennant spoke of their extra-statutorial authority and practices regarding

parking violations – especially with regard to commercial vehicles – both admitted that the

applicable City ordinance addressing the ticketing of an unoccupied vehicle and its associated state

statute “mandates” that the officer “shall leave a ticket on the vehicle.” (Id.).



use. Any gap in Mr. Leonesio’s qualifications or knowledge goes to the weight rather than the admissibility
of his testimony, American Auto. Ins. Co. v. Omega Flex, Inc., 783 F.3d 720, 726 (8th Cir. 2015), and may
be explored by Defendants on cross-examination, see Minn. Supply Co. v. Raymond Corp., 472 F.3d 524,
544 (8th Cir. 2006).



                                                   -3-
         In his second opinion, Mr. Leonesio concluded that Waite’s use of the taser on Gerling was

“clearly excessive, unnecessary, and unreasonable,” citing to, among other things, the Supreme

Court’s decision in Graham v. Conner, 490 U.S. 386 (1989), the Fourth Amendment, and the

objectively reasonable officer standard. In evaluating Waite’s actions, Mr. Leonesio “[took] into

account ‘the nature and quality of the intrusion on the individual’s Fourth Amendment interests

against the countervailing government interests at stake.’” (Id. at 8) (quoting Graham, 490 U.S. at

396).

         With regard to the severity of the crime at issue, Mr. Leonesio noted that both of the

offenses for which Gerling was charged were classified as misdemeanors, which cuts against a

finding that the force used to effect an arrest was reasonable. (Id. at 9). He further stated that neither

of the offenses could be considered especially dangerous or violent, and would not provide “a

substantial government interest sufficient to justify the use of significant force such as a taser.”

(Id.).

         In considering whether Gerling posed an immediate threat to the safety of officers or others,

Mr. Leonesio stated that Gerling, “while certainly displaying noncompliant behavior during this

incident, never verbally or physically threatened Waite’s safety or that of anyone else on scene,

and was obviously unarmed.” (Id.). Mr. Leonesio noted that police officers are trained to employ

tactical de-escalation techniques, deliver clear verbal commands, and exert competent physical

control over subjects without, or before, resorting to significant force options, such as the taser,

unless there are facts demonstrating an immediate threat warranting such force. Here, however, he

concludes that Waite attempted none of these less invasive tactics, and failed to present facts

demonstrating an immediate threat to officers or others justifying the use of significant force. Mr.

Leonesio also referenced the Hermann Police Department’s taser policy which states that the taser




                                                  -4-
not be used unless “necessary to control or subdue violent or potentially violent individuals.” (See

Doc. No. 84).

          As for whether Gerling actively resisted arrest or attempted to evade arrest by flight, Mr.

Leonesio assumed Gerling displayed a level of active resistance (by pulling away from Waite’s

grasp) and that his refusal to raise his hands when told to do so constituted passive resistance.

Regardless, Mr. Leonesio concluded that given the totality of the circumstances, he “[saw] no

evidence to justify the deployment of a significant force option like the taser.” (Doc. No. 96-1 at

10-11; see also Deposition of Michael Leonesio (“Leonesio Depo.”), Doc. No. 96-2 at 95:8-13).

He also considered that industry best practice requires providing a warning that significant force

would be used if one does not comply, and Waite did not provide such a warning to Gerling. (Id.

at 11).

          For his third and final opinion, Mr. Leonesio concluded that the Hermann Police

Department knew, or should have known, that Waite required annual taser training as required by

Department policy, industry standards, and manufacturer’s recommendations and failed to provide

that training. (Id. at 13). However, he acknowledged that he had received no training material to

review in this case. (Id. at 11).

          Legal standard

          The Court acts as a gatekeeper for all expert testimony, ensuring that it is “not only relevant

but reliable.” Kumho Tire Co. v. Carmichael, 526 U.S. 137, 147 (1999); see also Daubert v. Merrell

Dow Pharms., Inc., 509 U.S. 579 (1993). Under Federal Rule of Evidence 702, expert testimony

is admissible where (1) the testimony is “based on scientific, technical, or other specialized

knowledge,” and is “useful to the finder of fact in deciding the ultimate issue of fact.,” i.e., it is

relevant; (2) the expert is “qualified to assist the finder of fact;” and (3) “the proposed evidence




                                                   -5-
[is] reliable or trustworthy in an evidentiary sense, so that, if the finder of fact accepts it as true, it

provides the assistance the finder of fact requires.” Johnson v. Mead Johnson & Co., LLC, 754

F.3d 557, 561 (8th Cir. 2014) (citation omitted).

        While an expert may offer opinions that embrace the ultimate issue in the case, Fed. R.

Evid. 704(a), he cannot testify as to matters of law, and legal conclusions are not a proper subject

of expert testimony, Lombardo v. Saint Louis, No. 4:16-CV-01637-NCC, 2019 WL 414773, at *8

(E.D. Mo. Feb. 1, 2019). See also S. Pine Helicopters, Inc. v. Phoenix Aviation Managers, Inc.,

320 F.3d 838, 841 (8th Cir. 2003); Peterson v. City of Plymouth, 60 F.3d 469, 475 (8th Cir. 1995).

Similarly, “[o]pinions that ‘merely tell the jury what result to reach’ are not admissible.” Lee v.

Andersen, 616 F.3d 803, 809 (8th Cir. 2010) (quoting Fed. R. Evid. 704 advisory committee’s

note). “Courts must guard against invading the province of the jury on a question which the jury

is capable of answering without the benefit of expert opinion. Robertson v. Norton Co., 148 F.3d

905, 908 (8th Cir. 1998).

        Expert testimony on police policies and practices is generally admissible in a § 1983 case;

however, expert testimony on matters of law is not. Zorich v. St. Louis Cty., No. 4:17-CV-1522

PLC, 2018 WL 3995689, at *2 (E.D. Mo. Aug. 21, 2018) (citing S. Pine Helicopters, 320 F.3d at

841 (expert testimony on “industry practice or standards may often be relevant...and expert or fact

testimony on what these are is often admissible.”). Additionally, “[l]egal conclusions do not

qualify as expert opinions,” and a “determination that a defendant’s conduct constitutes a

constitutional violation is a legal conclusion.” Id. (quotation and citations omitted). Importantly,

whether a police officer’s conduct was “reasonable” or “excessive” under the Fourth Amendment

are questions of law. See Brossart v. Janke, 859 F.3d 616, 624 (8th Cir. 2017); McKenney v.

Harrison, 635 F.3d 354, 359 (8th Cir. 2011).




                                                   -6-
         Discussion

         Defendants seek to exclude Mr. Leonesio’s first opinion regarding the improper issuance

of summons for illegal parking. They argue that this opinion amounts to a challenge to the legality

of Gerling’s underlying conviction and is thus barred under Heck v. Humphrey, 512 U.S. 477

(1994) 5. The Court need not address the Heck argument because this opinion is not relevant to any

claim in the case. Gerling is not advancing a claim for the improper issuance of the parking ticket

and in fact pled guilty to the offense. For this reason, the Court will not allow Mr. Leonesio, either

through his report, deposition, or other testimony, to offer an opinion on the validity of the

summons generally (Opinion 1) or as it relates to the use of force (Opinion 2). See Sorensen By

and Through Dunbar v. Shaklee Corp., 31 F.3d 638, 647 (8th Cir. 1994) (citation omitted) (“Expert

testimony which does not relate to any issue in the case is not relevant and, ergo, nonhelpful.”).

         Defendants further argue that Mr. Leonesio’s testimony and opinions regarding

governmental interests and the reasonableness of Waite’s actions amount to impermissible legal

conclusions. Gerling responds that the federal rules explicitly permit experts to testify about the

ultimate issues in a case, and the fact that Mr. Leonesio’s opinions “necessarily entwine[ ] legal

concepts due to the nature of the topic” does not make them legal conclusions. Indeed, Mr.

Leonesio states in his report: “I am not a lawyer. I do not offer legal opinions.” (Leonesio Report

at 2).

         Notably, just because an expert states he is not giving a legal opinion does not make it so.

Morris v. Hockemeier, No. 05-0362-CV-W-FJG, 2007 WL 1747136, at *4 (W.D. Mo. June 18,

2007). An ultimate issue of fact is not the same as a legal conclusion, and legal conclusions remain


5
  In Heck, the Supreme Court determined that where a judgment in favor of a plaintiff would necessarily
implicate the validity of his conviction, a plaintiff cannot pursue a § 1983 action to recover damages unless
he proves his conviction has already been invalidated. 512 U.S. at 486–87.



                                                    -7-
objectionable in expert reports. See Peterson, 60 F.3d at 475 (finding the district court abused its

discretion by allowing police practices expert to opine on the reasonableness of officers’ actions

and that the officers did not violate the Fourth Amendment); Williams v. Wal–Mart Stores, Inc.,

922 F.2d 1357, 1360 (8th Cir. 1990) (citing Hogan v. AT & T, 812 F.2d 409, 411 (8th Cir. 1987)

(finding that although testimony is not objectionable merely because it embraces an ultimate issue

to be decided by the trier of fact, “a trial court may, however, exclude opinion testimony if it is so

couched in legal conclusions that it supplies the fact finder with no information other than what

the witness believes the verdict should be”)).

        A court in this District recently excluded Mr. Leonesio’s expert testimony in a § 1983 case

where he opined that an officer’s use of force was “excessive” and “unnecessary”, and that the

officer’s conduct was “unreasonable” or not “objectively reasonable,” finding his testimony went

beyond merely embracing the ultimate issues. Lombardo, 2019 WL 414773, at *8-10. The court

was persuaded by Peterson, 60 F.3d 469, and its progeny, including a number of recent cases

within this District addressing the admissibility of police policies and practices expert testimony.

Id. at *9 (collecting cases).

        In Peterson, the Eighth Circuit held that a trial court’s admission of a police practices and

procedures expert’s testimony regarding “his views concerning the reasonableness of the officers’

conduct in light of ‘Fourth Amendment standards’ ... was not a fact-based opinion, but a statement

of legal conclusion,” and that admission of such testimony constituted reversible error. Peterson,

60 F.3d at 475. Courts in this District have repeatedly followed Peterson. See, e.g., Zorich, 2018

WL 3995689, at *3 (excluding police policies and practices expert’s testimony regarding the

reasonableness of the defendant officers’ actions as legal conclusions that invade the province of

the jury); Swink v. Mayberry, No. 4:17-CV-00791-PLC, 2018 WL 2762549, at *3 (E.D. Mo. June




                                                 -8-
8, 2018) (excluding police pursuit practices expert’s opinion regarding whether the officers’

actions were reasonable under the totality of the circumstances and in light of Fourth Amendment

standards, and further holding expert’s report and deposition could not be admitted at trial because

they were “inextricably linked with topics upon which he may not opine”); Sloan v. Long, No.

4:16-CV-00086-JMB, 2018 WL 1243664, at *3 (E.D. Mo. Mar. 9, 2018) (excluding police policy

and practices expert’s opinion that an officer’s use of force was unnecessary, unreasonable, or

punitive and served no objectively unreasonable purpose as impermissible legal conclusion).

        “While expert opinions can embrace the ultimate issue of fact ... including whether

standards or practices are applicable to a given situation and whether those standards or practices

were met in the situation [under Federal Rule of Evidence 704,] ... an expert cannot testify that

following or failing to follow certain standards met or failed to meet the applicable legal standard,

such as the reasonableness of [the defendant officer’s] actions.” Lombardo, 2019 WL 414773, at

*9 (quoting Sloan, 2018 WL 1243664, at *4) (internal quotation marks omitted) (emphasis in

original).

        This Court likewise finds that Mr. Leonesio’s testimony goes beyond just embracing the

ultimate issues. It is not useful to the jury but, rather, imposes his legal conclusions on the jury.

Therefore, the Court will not allow Mr. Leonesio to offer legal conclusions that touch upon the

ultimate legal issues in this case, i.e., whether Waite’s actions were excessive, unnecessary, or

otherwise unreasonable under the totality of the circumstances and in light of Fourth Amendment

standards.

        Nevertheless, as noted by the court in Lombardo, “a police procedure expert’s testimony

may be proper on issues other than the reasonableness of an officer’s conduct under Fourth

Amendment standards … [T]he role of such an expert is to contextualize the evidence the jury will




                                                -9-
hear about the use of force by the defendant against the plaintiff, in light of the standards practiced

by officers throughout the country.” 2019 WL 414773, at *10 (internal quotation marks and

citations omitted). Thus, to the extent Gerling proffers Mr. Leonesio’s testimony as to the general

prevailing standards and policies in the field of law enforcement for using force under the

circumstances of this case, the Court will allow it. Id. (citing Swink, 2018 WL 2762549, at *3

(allowing police practices expert’s testimony on general prevailing standards and policies in the

field of law enforcement with respect to the use of force in vehicular pursuits); Sloan, 2018 WL

1243664, at *4 (allowing police policy and practices expert to testify about national standards and

offer opinions as to how those standards should manifest in hypothetical situations, including that

mirroring the version of events giving rise to the action, and to testify “generally” on the proper

methods for securing a suspect).

       Lastly, the City and Tennant specifically argue that Mr. Leonesio’s third opinion regarding

the Hermann Police Department’s failure to provide annual taser training as required by

Department policy, industry standards, and manufacturer’s recommendations is unsupported and

must be excluded because he admitted he never reviewed any training material for this case. In

Lombardo, the court excluded Mr. Leonesio’s opinions on the defendant city’s use of force training

for lack of foundation given his testimony that he was not provided with access to relevant training

materials and reviewed nothing. 2019 WL 414773, at *11. Similarly, the Court finds that Mr.

Leonesio has failed to articulate a proper basis for his opinion that the Hermann Policy Department

knew or should have known that Waite required annual taser training and failed to provide it.

(Opinion 3). “In other words, it is improper for him to conclude that the City failed to do something

when he did not actually review what they did.” Id.




                                                - 10 -
       To the extent Gerling proffers Mr. Leonesio’s testimony to discuss the general prevailing

industry standards and manufacturer’s recommendations for taser training as it relates to the facts

of this case, the Court will allow it. See Swink, 2018 WL 2762549, at *3 (allowing police practices

expert’s testimony on general prevailing standards and policies in the field of law enforcement

with respect to the use of force); Sloan, 2018 WL 1243664, at *4 (allowing police policy and

practices expert to testify about national standards and offer opinions as to how those standards

should manifest in hypothetical situations).

       For these reasons, Mr. Leonesio’s opinions and testimony will be excluded in part and

allowed in part as set forth above.

        III.    Gerling’s claims against Waite in his individual capacity

       Gerling brings three claims against Waite: excessive force (Count I); false arrest (Count

II); and malicious prosecution (Count III). Waite argues he is entitled to qualified immunity on all

three claims.

       Qualified immunity

       An official sued in his individual capacity is entitled to summary judgment based on

qualified immunity unless (1) the evidence, viewed in the light most favorable to the nonmoving

party, establishes a violation of a federal constitutional or statutory right, and (2) the right was

clearly established at the time so that a reasonable officer would have understood that his conduct

violated that right. Capps v. Olson, 780 F.3d 879, 884 (8th Cir. 2015) (citing Pearson v. Callahan,

555 U.S. 223, 232 (2009)).

       The court must follow a two-step inquiry in a qualified immunity analysis: “(1) whether

the facts shown by the plaintiff make out a violation of a constitutional or statutory right, and (2)

whether that right was clearly established at the time of the defendant’s alleged misconduct.”




                                               - 11 -
Brown v. City of Golden Valley, 574 F.3d 491, 496 (8th Cir. 2009). A right is clearly established

if its contours are “sufficiently clear that a reasonable official would understand that what he is

doing violates that right.” Hope v. Pelzer, 536 U.S. 730, 739 (2002). The relevant question is

whether a reasonable officer would have fair warning that his conduct was unlawful. Brown, 574

F.3d at 499; see also Buckley v. Ray, 848 F.3d 855, 863 (8th Cir. 2017); Blazek v. City of Iowa

City, 761 F.3d 920, 922-23 (8th Cir. 2014).

       The Court may address the questions in either order, but a § 1983 plaintiff can defeat a

claim of qualified immunity only if the answer to both questions is yes. Boude v. City of Raymore,

855 F.3d 930, 933 (8th Cir. 2017) (citing Pearson, 555 U.S. at 236). “If either question is answered

in the negative, the public official is entitled to qualified immunity.” Norris v. Engles, 494 F.3d

634, 637 (8th Cir. 2007) (quoted case omitted). Thus, to avoid summary judgment, Gerling must

produce sufficient evidence to create a genuine issue of fact as to whether Waite violated a clearly

established constitutional right. De La Rosa v. White, 852 F.3d 740, 743 (8th Cir. 2017).

       Excessive force (Count I)

       In Count I, Gerling alleges Waite used excessive force when he tasered him. Claims that

law enforcement officers have used excessive force in the course of an arrest or other “seizure”

are analyzed under the Fourth Amendment and its “reasonableness standard.” Graham v. Connor,

490 U.S. 386, 394-96 (1989). The question the Court must ask is whether, under the totality of the

circumstances, the officer’s actions were “objectively reasonable.” Cook v. City of Bella Villa,

582 F.3d 840, 849 (8th Cir. 2009) (quoting Graham, 490 U.S. at 396).

       In determining whether the force used was reasonable, relevant circumstances include the

severity of the crime, the danger the suspect poses to the officer or others, and whether the suspect

is actively resisting arrest or attempting to flee. Id. “[F]orce is least justified against nonviolent




                                                - 12 -
misdemeanants who do not flee or actively resist arrest and pose little or no threat to the security

of the officers or the public.” Thompson v. Monticello, Arkansas, City of, 894 F.3d 993, 998 (8th

Cir. 2018) (quoting Small v. McCrystal, 708 F.3d 997, 1005 (8th Cir. 2013)); see also Brown v.

City of Golden Valley, 574 F.3d 491, 499 (8th Cir. 2009). Ultimately, the reasonableness of the

force applied must be judged from the perspective of a reasonable officer on the scene “rather than

with the 20/20 vision of hindsight.” Brown, 574 F.3d at 496. Reasonableness under the Fourth

Amendment is generally a question of fact for the jury. Duncan v. Storie, 869 F.2d 1100, 1103

(8th Cir. 1989); Patzner v. Burkett, 779 F.2d 1363, 1371 (8th Cir. 1985).

        Viewed in the light most favorable to Gerling, the record establishes the following facts. 6

On the evening of Friday, November 18, 2012, Gerling, a commercial truck driver, parked his

tractor-trailer in front of his home on East Ninth Street in the City of Hermann. That same evening,

an anonymous call was received at the City Police department asking whether it was illegal to park

a semi on City streets. Waite proceeded to the location and observed a tractor-trailer parked along

the street. The vehicle was registered to Mullenix Trucking. Believing wrongly that he needed the

driver’s name to issue a citation for illegal parking, Waite went to a house on the street where the

vehicle was parked. The individual who answered the door pointed Waite to Gerling’s house as

the possible driver.

        Waite then walked down the street to Gerling’s house and knocked on the door. Gerling’s

son-in-law answered the door. Waite asked whose truck it was and Gerling answered that it was


6
  The facts are taken from Defendants’ statements of uncontroverted material facts (Doc. Nos 81, 91) and
Plaintiff’s statement of additional material facts (Doc. Nos. 99, 114). The Court has also reviewed a copy
of the video recording showing the interactions between Gerling and Waite. (Doc. No. 102-4). When there
is a videotape of the incident and the parties do not object to its admissibility, the Court must “view[ ] the
facts in the light depicted by the videotape,” when possible. Ransom v. Grisafe, 790 F.3d 804, 807 (8th Cir.
2015) (quoting Scott v. Harris, 550 U.S. 372, 381 (2007)). Here, neither side has objected to the
admissibility of the recording.



                                                   - 13 -
his. Waite told Gerling he was going to issue him a parking ticket, to which Gerling responded

that it was a commercial street and that the vehicle was legally parked. Waite asked Gerling if he

had his driver’s license on him. Gerling stated, “You ain’t getting my license buddy.” In response

Waite stated, “Alright, come on out here, you’re going to jail.” According to Gerling 7, he was

completely inside his house and standing behind his son-in-law when Waite reached into the house

and grabbed his wrist. Gerling reacted by twisting out of Waite’s grasp and told Waite he was not

coming into his “fucking house” and to “get the fuck out of my house.” When Waite told Gerling

a second time that he was going to jail, Gerling stated, “I don’t think so.” Gerling then turned back

into his house and walked into the living room. At this point in time, there were two other people

standing in the doorway of the house, Gerling’s son-in-law and his eight-year-old grandson. Waite

drew his taser and told Gerling to “put [his] hands up” as he armed the taser. According to Gerling,

he was trying to turn back around to Waite but Waite deployed the taser before he could comply.

Gerling fell onto his coffee table and then to the floor. All of this happened within a matter of 28

seconds from Waite’s first knock on Gerling’s door.

          Waite argues his use of force was reasonable given Gerling’s interference with his

investigation of the parking violation, noncompliance and active resistance. He contends it was

not clearly established on November 18, 2012 that an officer was forbidden from using a taser to

effect an arrest of a suspect who ignored multiple instructions from the officer, refused to comply

with instructions, and resisted arrest by pulling away from the officer in an attempt to reenter a

residence where multiple unknown individuals were located. Waite relies primarily on Carpenter

v. Gage, 686 F.3d 644 (8th Cir. 2012) and Ehlers v. City of Rapid City, 846 F.3d 1002 (8th Cir.



7
    The video recording is dark and difficult to make out.




                                                    - 14 -
2017), both finding the use of a taser objectively reasonable where the arrestee was physically

resistant and non-compliant with a law enforcement officer. Waite also cites Kelsay v. Ernst, 905

F.3d 1081 (8th Cir. 2018), reh’g en banc granted, opinion vacated (Nov. 30, 2018), on reh’g en

banc, 933 F.3d 975 (8th Cir. 2019), which held that “[i]t was not clearly established in May 2014

that a deputy was forbidden to use a takedown maneuver to arrest a suspect who ignored the

deputy’s instruction to ‘get back here’ and continued to walk away from the officer.” 933 F.3d at

980. Waite’s reliance on Kelsay is misplaced. Kelsay was decided after the incident involving

Waite and Gerling, and thus is irrelevant to the Court’s evaluation of Waite’s qualified immunity

defense based on existing precedent in this jurisdiction at the time of the challenged conduct. See

Robinson v. Payton, 791 F.3d 824, 828-29 (8th Cir. 2015) (citing Plumhoff v. Rickard, 134 S. Ct.

2012, 2023 (2014) (citation and internal quotation marks omitted)); Gladden v. Richbourg, 759

F.3d 960, 964 (8th Cir. 2014).

        Gerling responds that in the Eighth Circuit, a non-violent, non-fleeing subject has a clearly

established right to be free from the use of a taser, citing De Boise v. Taser Int’l, Inc., 760 F.3d

892 (8th Cir. 2014), and Brown, 574 F.3d at 499 (ruling that an officer violated clearly established

rights in 2005 by using a taser against “a nonviolent, suspected misdemeanant who was not fleeing

or resisting arrest, who posed little to no threat to anyone’s safety, and whose only noncompliance

with the officer’s commands was to disobey two orders to end her phone call to a 911 operator.”).

See also Shekleton v. Eichenberger, 677 F.3d 361, 366 (8th Cir. 2012) (affirming district court’s

denial of qualified immunity where officer used his taser on an unarmed suspected misdemeanant

who did not resist arrest, did not threaten the officer, did not behave aggressively towards him, and

who informed officer that he was physically unable to place his arms behind his back because of

his disability).




                                               - 15 -
        Considering the circumstances surrounding Gerling’s arrest, the Court is not convinced

that Waite’s use of force was objectively reasonable as a matter of law. The Court finds it troubling

that within a matter of 28 seconds from Waite’s arrival at Gerling’s door, Gerling was tased and

lying on his living room floor. This incident arose when Waite attempted to serve a summons on

Gerling for illegal parking, a misdemeanor, when in fact, the applicable City ordinance and state

statute mandate that the officer “shall conspicuously affix to such vehicle a uniform traffic ticket.”

Waite testified that he arrested Gerling for interfering with an investigation by refusing to produce

his driver’s license, yet it is not unlawful to fail to display a driver’s license on demand of a police

officer. See State v. Miller, 172 S.W.3d 838, 848 (Mo. banc 1978). Further, there is no evidence

suggesting that Waite felt his personal safety threatened. The incident did not involve any physical

threats or threats with a weapon. Gerling was clearly contentious and argumentative; however,

“verbal abuse alone does not justify the use of any force.” Bauer v. Norris, 713 F.2d 408, 413 (8th

Cir. 1983); see also Van Raden v. Larsen, No. 13-2283 (DWF/LIB), 2015 WL 853592, at *7 ( D.

Minn. Feb. 26, 2015) (finding fact issues as to the reasonableness of the use of a taser where

plaintiff, although resisting being removed from his home and verbally expressing his anger and

frustration, was not violent towards the officers or attempting to flee, and did not have a weapon).

Gerling maintains he was inside his house at all times, that he “twisted out” of Waite’s grasp

reflexively, and that he had no time to comply with Waite’s order to turn around before Waite

deployed the taser. Whether under these circumstances a reasonable officer in Waite’s position

would have interpreted Gerling’s actions as noncompliance or resistance (either passive or active)

is a disputed question of fact that a jury must decide.

        Because the Court cannot determine whether the force used by Waite was objectively

reasonable as a matter of law, Waite’s motion for summary judgment on Count I will be denied.




                                                 - 16 -
See, e.g., McDowell v. Blankenship, No. 4:08–CV–602 (SNLJ), 2012 WL 3095520, at *8 (E.D.

Mo. July 30, 2012) (denying summary judgment on an excessive use of force claim due to dispute

about whether the plaintiff resisted arrest); Blair v. Brown, No. 4:10–CV–1973 (JCH), 2011 WL

6715888, at *6 (E.D. Mo. Dec. 21, 2011) (denying summary judgment on an excessive use of force

claim because the parties “have drastically different accounts of Plaintiff’s arrest”); Kukla v. Hulm,

310 F.3d 1046, 1050 (8th Cir. 2002) (affirming the denial of summary judgment due to a genuine

issue of whether force used was excessive).

          Arrest without probable cause (Count II)

          In Count II, Gerling alleges Waite violated his Fourth Amendment right to be free from

unreasonable seizures when he arrested him in his home without probable cause, a warrant, or

exigent circumstances. “The Fourth Amendment right of citizens not to be arrested without

probable cause is indeed clearly established.” Kuehl v. Burtis, 173 F.3d 646, 649 (8th Cir. 1999).

An officer is entitled to qualified immunity if there is at least “arguable probable cause” for a

warrantless arrest. Borgman v. Kedley, 646 F.3d 518, 522–23 (8th Cir. 2011) (quoting Walker v.

City of Pine Bluff, 414 F.3d 989, 992 (8th Cir. 2005)). “Probable cause to make a warrantless

arrest exists ‘when the totality of the circumstances at the time of the arrest are sufficient to lead a

reasonable person to believe that the defendant has committed or is committing an offense.’”

Ulrich v. Pope Cty., 715 F.3d 1054, 1059 (8th Cir. 2013) (quoting Borgman, 646 F.3d at 523).

When an officer makes a warrantless arrest under the mistaken belief that probable cause for the

arrest exists, that officer is shielded by qualified immunity “if the mistake is ‘objectively

reasonable.’” Borgman, 646 F.3d at 523 (quoting Amrine v. Brooks, 522 F.3d 823, 832 (8th Cir.

2008)).




                                                 - 17 -
          In support of his motion, Waite first argues that any claim that the parking citation was

improperly issued, or that he lacked probable cause to issue the citation, is barred by Heck, 512

U.S. at 486-87. 8 Specifically, Waite argues that to prevail on this claim, Gerling would have to

establish the unlawfulness of his conviction for illegal parking, and that because Gerling pled

guilty to illegal parking, this would constitute an impermissible collateral attack on his conviction

under Heck.

          The basis of Gerling’s false arrest claim arises from his contention that Waite lacked

probable cause to arrest him for interfering with an investigation – not for illegal parking. Indeed,

Waite testified that his “purpose for arresting [Gerling] was not the illegal parking in itself. It was

the interfering with my investigation on that illegal parking[ ] … by failing to identify himself and

provide any further information.” (Deposition of Matthew Waite (“Waite Depo.”), Doc. No. 102-

8 at 73:16-23; 74:6-21; 75:6-19). Therefore, Gerling’s claim that Waite lacked probable cause to

arrest him – even if successful – would not necessarily imply that his conviction (by guilty plea)

for illegal parking was unlawful, and Heck does not apply.

          In further support of his motion, Waite argues there was in fact probable cause for arresting

Gerling 9 and that even if the Court found otherwise, he is entitled to qualified immunity because

it was not clearly established in November 2012 that an officer could not follow a suspect into his

house after the arrest was made in the doorway, after the suspect attempted to flee into his house

in an attempt to evade the arrest. Waite cites United States v. Santana, 427 U.S. 38, 40 n. 1, 42-43



8
    Tennant joins in this argument. (Doc. No. 88 at 9-10).
9
  Waite testified he arrested Gerling for interfering with an investigation given his refusal to produce his
driver’s license. In his briefing, however, Waite appears to be arguing that Gerling was arrested for resisting
arrest. (Doc. No. 82 at 22). In either case probable cause is highly questionable. The failure to produce a
driver’s license is not a basis for an arrest, see State v. Miller, 172 S.W.3d 838, 848 (Mo. banc 1978).
Further, the Court has found a disputed issue of material fact as to whether Gerling resisted arrest.


                                                    - 18 -
(1976), where the court found defendant was located in a public place when the police arrested her

(“directly in the doorway—one step forward would have put her outside, one step backward would

have put her in the vestibule of her residence”) and thus was not entitled to Fourth Amendment

protection.

       Different standards apply to evaluate the constitutionality of a warrantless arrest depending

upon whether the suspect was arrested in his home or outside in a public place. It is well established

that a warrantless arrest within the confines of the home, barring exigent circumstances, is

unconstitutional. Payton v. New York, 445 U.S. 573, 586 (1980); Duncan, 869 F.2d at 1102;

Mitchell v. Shearrer, 729 F.3d 1070 (8th Cir. 2013).

       In Duncan, the plaintiff filed a § 1983 action against two officers after he was arrested

without a warrant while at his home. 869 F.2d at 1101. The officers claimed the plaintiff had

“stepped outside onto the porch” when they decided to arrest him, meaning he was in a public

place and not entitled to Fourth Amendment protections. Id. at 1101-02. The plaintiff had a

different story, testifying he “remained inside his front door” and in fact had “attempted to close

the door” before the officers reached across his threshold and into his home to forcibly effect the

arrest. Id. at 1101. The court considered Santana and concluded it would be “unwise to become

preoccupied with the exact location of the individual in relation to the doorway,” focusing instead

on “the individual’s reasonable expectation of privacy and whether that individual came to the

doorway voluntarily.” Id. at 1102. Given the parties’ competing narratives, the court denied the

officers summary judgment because “[a] jury could find that [the plaintiff’s] attempt to retreat,

much like the suspect’s retreat in Santana, placed him firmly inside his home.” Id. at 1103.

       The court reached the same conclusion in Mitchell, 729 F.3d at 1074-76. There, the

plaintiff opened the interior door to his house in response to the officer’s knock, without knowing




                                                - 19 -
who was standing on his porch. When the plaintiff attempted to close his door, the officer

prevented him from doing so and pulled him outside to arrest him. Id. at 1075. Like in Duncan,

the court denied qualified immunity because “a jury could find that [the plaintiff] was within his

home—standing far enough away from the threshold to allow the interior door to swing mostly

shut and maintaining a reasonable expectation of privacy—when [the officer] began to effectuate

the arrest.” Id. at 1075-76. The court held that a reasonable officer would have known at the time

the plaintiff tried to close the interior door to his home that he stood within his home and for this

reason could not be pulled therefrom and placed under arrest in the absence of exigent

circumstances. Id. at 1076. The court held the arresting officer was not entitled to qualified

immunity by making the arrest after the arrestee tried to close the door. Id. at 1076-77.

        Like in Mitchell and Duncan, genuine issues of material fact preclude summary judgment

in favor of Waite. The parties dispute whether Gerling was inside his home at the time of the arrest

or outside in a public place, i.e., his porch. According to Waite, Gerling had stepped one foot out

onto his porch from the doorway. 10 (Doc. 81 at ¶ 33). Gerling maintains that while he may have

stepped one foot onto the threshold of his front door to point to the street to indicate that it was a

commercial zone, he never stepped outside his house and was in fact completely inside his house

and standing behind his son-in-law when Waite prevented the storm door from closing and reached

across the threshold to grab his wrist.

        Nothing in the record, including the video/audio recording of the incident, clearly

contradicts Gerling’s version of the facts, which the Court must view in the light most favorable

to Gerling. Therefore, the Court cannot conclude as a matter of law that Gerling voluntarily placed

himself in a public place and willingly relinquished the expectation of privacy that he is entitled


10
   Waite testified on deposition that he could not recall Gerling’s exact location – whether he was outside
or inside the door. (Waite Depo. at 78:18-79:9).


                                                  - 20 -
to when he is within his home. Because it would be improper to grant summary judgment before

a jury has determined these issues, Waite’s motion for summary judgment on Count II will be

denied. Duncan, 869 F.2d at 1103.

       Malicious prosecution (Count III)

       In Count III, Gerling asserts a Fourth Amendment claim for malicious prosecution on the

grounds that Waite “assist[ed] and encourage[ed] the prosecution of [Gerling] without probable

cause.” Waite argues he is entitled to qualified immunity because it was not clearly established in

2012 that such a claim is cognizable under § 1983. The Court agrees.

       Although the Eighth Circuit has recognized that facts supporting a malicious prosecution

claim could arise under § 1983 where plaintiffs have alleged an underlying cognizable

constitutional violation, Brown v. City of Pine Lawn, Mo., No. 4:17CV01542 ERW, 2018 WL

950211, at *5 (E.D. Mo. Feb. 20, 2018), it remains unclear under Eighth Circuit law whether a

federal claim for malicious prosecution exists under the Fourth Amendment. See Joseph v. Allen,

712 F.3d 1222, 1228 (8th Cir. 2013) (plaintiff’s allegation of malicious prosecution cannot sustain

a valid claim under § 1983); Harrington v. City of Council Bluffs, IA, 678 F.3d 676, 679 (8th Cir.

2012) (“If malicious prosecution is a constitutional violation at all, it probably arises under the

Fourth Amendment.”); Kurtz v. City of Shrewsbury, 245 F.3d 753, 758 (8th Cir. 2001) (an

allegation of malicious prosecution without more cannot sustain a civil rights claim under § 1983);

Gunderson v. Schlueter, 904 F.2d 407, 409 (8th Cir. 1990) (finding the plaintiff’s malicious

prosecution claim may be taken as a claim for the violation of procedural due process rights or

substantive due process rights). However, the Court need not resolve the issue of whether any

provision of the Constitution prohibits a “malicious prosecution,” because even if such a right

exists, it was not clearly established at the time of Gerling’s prosecution.




                                                - 21 -
       In 2013, at the time Gerling was prosecuted, a reasonable government official would not

have known that a malicious prosecution violated Gerling’s constitutional rights. Ferguson v.

Short, No. 2:14-CV-04062-NKL, 2014 WL 3925512, at *5–6 (W.D. Mo. Aug. 12, 2014) (citing

Harrington, 678 F.3d at 680–81). In Albright v. Oliver, 510 U.S. 266 (1994), the Supreme Court

noted the “embarrassing diversity of judicial opinion” on the extent to which a claim of malicious

prosecution is actionable under § 1983, but declined to resolve the issue. Id. (quoting Albright,

510 U.S. at 270, n. 4). In 2012, the Eighth Circuit, citing Albright, concluded that a § 1983

malicious prosecution claim would “probably” arise under the Fourth Amendment “[i]f malicious

prosecution is a constitutional violation at all,” suggesting that even the Eighth Circuit is unsure.

Id. (quoting Harrington, 678 F.3d at 679). The Eighth Circuit also acknowledged that the circuits

are divided on the issue of whether or when malicious prosecution violates the Fourth Amendment,

but declined to enter the debate. Id. (quoting Harrington, 678 F.3d at 680).

       Because no clearly established federal claim for malicious prosecution existed at the time

of Gerling’s prosecution in 2013, Waite is entitled to qualified immunity. Accordingly, Waite’s

motion for summary judgment will be granted on Count III.

        IV.     Gerling’s claims against Tennant

       Gerling brings two claims against Tennant: malicious prosecution in violation of the Fourth

Amendment (Count IV); and deliberately indifferent policies, practices, customs, training and

supervision in violation of the Fourth and Fourteenth Amendments (Count V).

       As a threshold matter, both Tennant and the City move to strike Gerling’s statement of

additional facts submitted in opposition to their motions for summary judgment. Tennant and the

City state that neither Rule 56 nor the Local Rules of this Court authorize a defending plaintiff to

submit additional facts. Because this Court has an interest in evaluating a dispositive motion in




                                               - 22 -
light of all the facts reasonably available to it, and because a non-moving party has a right to

present facts not encompassed in the moving party’s motion that it believes supports its claim and

refutes summary judgment, see Gatewood v. Columbia Public School Dist., 415 F. Supp.2d 983,

985-86 (W.D. Mo. 2006), the Court will consider Gerling’s additional facts to the extent those

facts are supported by appropriate admissible evidence and deny Tennant and the City’s motion to

strike.

          Malicious prosecution (Count IV)

          In Count IV, Gerling alleges that Tennant “assist[ed] and encourage[ed] the prosecution of

[Gerling] without probable cause” in violation of his Fourth Amendment rights. Gerling contends

that Tennant’s purpose in encouraging his prosecution was to help the City avoid civil liability for

its actions in a subsequent case, as evidenced by Tennant’s February 8, 2013 memorandum to the

City prosecutor stating in pertinent part:

          I am aware that you made a standard recommendation for the charges, which is
          absolutely appropriate for this matter. I would ask that we stick to our guns though.
          If the recommendation is declined, I would ask that the matter go to trial if
          necessary. Obviously, some type of finding of guilt, regardless of the penalty will
          greatly assist the city in defense of any potential suit later.

(Doc. No. 99-10). This factual allegation is the sole basis for Gerling’s claim against Tennant.

While this conduct may be improper and inappropriate interference by Tennant in the prosecution

of the case against Gerling, it does not rise to the level of egregious conduct in the examples cited

by Gerling. See, e.g., Moran v. Clarke, 296 F.3d 638, 646 (8th Cir. 2002) (police officials conspired

to manufacture evidence to prosecute an innocent person); White v. Smith, 696 F.3d 740, 754 (8th

Cir. 2012) (officers intentionally coached witnesses into providing false testimony that fit their

narrative of how the crime was committed).




                                                 - 23 -
       Tennant argues that Gerling’s claim fails because a § 1983 malicious prosecution claim is

not cognizable in the Eighth Circuit, citing, inter alia, Kurtz, 245 F.3d 753 and Joseph, 712 F.3d

1222, and that in any event, the claim is barred by qualified immunity. As discussed above in

Section III, given the uncertainty as to whether a federal claim for malicious prosecution even

exists under the Fourth Amendment, a reasonable government official could not have known at

the time Gerling was prosecuted that he was violating a constitutional right. Thus, Tennant is

entitled to qualified immunity on this claim. Ferguson, 2014 WL 3925512, at *5-6. Tennant’s

motion for summary judgment will be granted on Count IV.

       Custom and policy/failure to train (Count V)

       In Count V, Gerling asserts both a custom and policy claim and a failure to train claim

against Tennant. These claims are brought against Tennant without reference to the capacity in

which he is sued. “This court has held that, in order to sue a public official in his or her individual

capacity, a plaintiff must expressly and unambiguously state so in the pleadings, otherwise, it will

be assumed that the defendant is sued only in his or her official capacity.” Alexander v. Hedback,

718 F.3d 762, 766 (8th Cir. 2013) (quoting Johnson v. Outboard Marine Corp., 172 F.3d 531, 535

(8th Cir. 1999)). The Court will therefore construe Count V as being against Tennant in his official

capacity only. A suit against a municipal officer in his or her official capacity is a suit against the

municipality itself. Kentucky v. Graham, 473 U.S. 159, 165 (1985); Parrish, 594 F.3d at 997.

Qualified immunity is not a defense available to governmental entities, but only to government

employees sued in their individual capacity. Johnson, 172 F.3d at 535.

       A municipality cannot be held liable under § 1983 on a respondeat superior theory for the

unconstitutional acts of its employees. Monell v. Dep’t of Soc. Serv., 436 U.S. 658, 690-91 (1978).

To state a claim for § 1983 liability against a municipality, the plaintiff must show that a




                                                - 24 -
constitutional violation resulted from (1) an official municipal policy, (2) an unofficial custom, or

(3) a deliberately indifferent failure to train or supervise. Id.; City of Canton, Ohio v. Harris, 489

U.S. 378, 388-89 (1989); Corwin v. City of Independence, MO, 829 F.3d 695, 699 (8th. Cir. 2016);

Ware v. Jackson Cnty., Mo., 150 F.3d 873, 880 (8th Cir. 1998). A “policy” is a “deliberate choice

of a guiding principle or procedure made by the municipal official who has final authority

regarding such matters.” Mettler v. Whitledge, 165 F.3d 1197, 1204 (8th Cir. 1999).

          As policymaker for the City’s police department policies and practices, Tennant issued a

general order in December 2000 regarding guidelines for the enforcement of traffic and criminal

laws. According to these guidelines, “[a]bsent unusual circumstances, enforcement personnel

should personally give a copy of the summons to the violator at the time the summons is

completed” (Doc. No. 99-7), despite the fact that municipal and state law mandates that officers

leave traffic tickets on the vehicle. 11 There is no dispute that this policy was in force in 2012, and

that City officers, including Waite, were instructed to follow it. 12 (Deposition of Chief Marlon

Walker, Doc. No. 99-3 at 44:15-46:21; 47:1-48:22; see also Waite Depo., Doc. No. 99-1 at 17:20-

18:12).




11
  City Municipal Code Section § 375.030 and Mo. Rev. Stat. § 300.585 provide that “whenever any motor
vehicle without driver is found parked or stopped in violation of any of the restrictions imposed by
ordinance of the City or by State law, the Officer finding such vehicle shall take its registration number and
may take any other information displayed on the vehicle which may identify its user, and shall
conspicuously affix to such vehicle a uniform traffic ticket for the driver to answer to the charge against him
…” (Doc. No. 99-8) (emphasis added).

12
   Gerling also asserts that Tennant, acting in his capacity as Traffic Engineer for the City, issued a
memorandum to the Hermann Police Department on October 12, 2012, stating that commercial motor
vehicles were prohibited from parking on any residential street within the City (Doc. No. 99-5), in
contravention of municipal law permitting parking of commercial vehicles in areas zoned for commercial
use, including the street in front of Gerling’s home. As discussed above, the summons for illegal parking,
regardless of its validity, is not central to any claim in this case. It is undisputed that Gerling was not arrested
or tased for illegal parking and in fact pled guilty to that offense.


                                                      - 25 -
        The Court’s first inquiry in any case alleging municipal liability under § 1983 is whether

there is a direct causal link between a municipal policy or custom and the alleged constitutional

deprivation. Canton, 489 U.S. at 385; see also Clemmons v. Armontrout, 477 F.3d 962, 967 (8th

Cir. 2007) (“Liability under section 1983 requires a causal link to, and direct responsibility for, the

deprivation of rights.”). Gerling alleges the City’s policy was the moving force behind and

proximately caused the violations of his constitutional rights.

        The Supreme Court instructs that § 1983 “should be read against the background of tort

liability that makes a man responsible for the natural consequences of his actions.” Monroe v.

Pape, 365 U.S. 167, 187 (1961). “To establish proximate cause [under Missouri law], it is sufficient

if there is substantial evidence which shows that the injury is a natural and probable consequence

of the negligent act or omission.” Ricketts v. City of Columbia, Mo., 856 F. Supp. 1337, 1341–42

(W.D. Mo. 1993), aff’d, 36 F.3d 775 (8th Cir. 1994) (quoting Morrow v. Greyhound Lines, Inc.,

541 F.2d 713, 718 (8th Cir. 1976)). “Plaintiffs must prove the challenged conduct was a substantial

or motivating factor in causing the injury.” Id. (citing Mount Healthy City School District Board

of Education v. Doyle, 429 U.S. 274 (1977)). “Proof merely that such a policy or custom was

‘likely’ to cause a particular violation is not sufficient; there must be proven at least an ‘affirmative

link’ between policy or custom and violation; in tort principle terms, the causal connection must

be ‘proximate,’ not merely ‘but-for’ causation-in-fact.” Id. (quoting Spell v. McDaniel, 824 F.2d

1380, 1388 (4th Cir. 1987)). Gerling argues that the City’s policy requiring personal service of

summons for parking violations set up a face-to-face confrontation between himself and Waite on

the night of November 18, 2012 that ultimately resulted in Waite tasing him. Although misguided

and contrary to both state and municipal law, the policy is not the proximate cause of the alleged

violations of Gerling’s constitutional rights.




                                                 - 26 -
       “[I]n order for an act to constitute the proximate cause of an injury, some injury … must

have been reasonably foreseeable.” Oberkramer v. City of Ellisville, 650 S.W.2d 286, 298 (Mo.

Ct. App. 1983) (quoting Dickerson v. St. Louis Pub. Serv. Co., 286 S.W.2d 820, 824 (Mo. 1956)

(emphasis in the original)). Here, the City’s policy provides for service of summons by “other

appropriate methods when circumstances require such action,” including by mail, “provided the

violator has been informed of the violation and the fact that a summons is forthcoming.” (Doc. No.

99-7). Because Waite had the option of leaving the summons on Gerling’s porch or even mailing

it to him, Defendants could not have foreseen that requiring personal service of a summons would

set in motion a sequence of events resulting in excessive force. Put simply, Gerling’s theory of

causation – that but for the implementation of the City’s policy, he would not have been tased and

arrested – is too attenuated for § 1983 liability. See, e.g., Alexander v. Hedback, 718 F.3d 762,

766-67 (8th Cir. 2013) (affirming dismissal of § 1983 claim against city because plaintiff’s theory

of proximate causation was too attenuated: complaint alleged that city failed to train its officers in

how to evict lawfully; had they been properly trained, they would have reviewed and

independently investigated the validity of the bankruptcy court’s eviction order and, once they had

determined the invalidity of the order, they would not have assisted in executing the order and thus

would not have violated plaintiff’s constitutional rights). For this reason, Tennant’s motion for

summary judgment on Gerling’s policy claim will be granted.

        With regard to the failure to train or supervise, a municipality can be liable under § 1983

only “where the failure to train [or supervise] amounts to deliberate indifference to the rights of

persons with whom the police came into contact.” Baude v. City of St. Louis, No. 4:18-CV-1564-

RWS, 2019 WL 4750254, at *6 (E.D. Mo. Sept. 30, 2019) (quoting City of Canton, 489 U.S. at

388). The plaintiff must show the City “had notice that the training procedures and supervision




                                                - 27 -
were inadequate and likely to result in a constitutional violation.” Id. (quoting Brewington v.

Keener, 902 F.3d 796, 803 (8th. Cir. 2018)).

        A review of the record demonstrates that Waite graduated from the police academy in 2004

and received a class A license from the State of Missouri Department of Public Safety. He received

formal taser training in 2010 after joining the Warrenton Police Department, but reported no other

formal training with regard to the taser. According to Gerling’s police practices and procedures

expert, the industry standard is that officers be updated/recertified annually in the use of the taser.

Waite was hired by the City on May 10, 2012 and received field training. As part of that training,

Waite was required to familiarize himself with Police Department policies and procedures,

including the City’s use of force policy13 and ordinances, and to pursue continuing education. Prior

to November 18, 2012, Waite had never been the subject of any disciplinary action by the City,

nor was he ever the subject of any allegation or complaint regarding the use of excessive force.

(Affidavit of Frank Tennant (Doc. No. 91-5) at ¶ 6). A September 4, 2012 performance review

indicated that Waite met or exceeded all requirements of the Hermann Police Department and was

subject to no discipline.

        Gerling offers no evidence of prior incidents of excessive use of force involving Waite or

other City officers to show that Tennant “had notice that the training procedures and supervision

were inadequate and likely to result in a constitutional violation.” Brewington, 902 F.3d at 803.

Nor does Gerling allege that Tennant failed to act on any such prior incidents. The absence of prior

complaints to Tennant of improper taser use means there was no pattern of constitutional violations



13
   The City’s use of force policy authorizes the use of a taser if an individual is at Resistance Level II,
defined as when the suspect’s indifference is expressed via physical defiance, which may include the
individual turning away from the officer and attempting to leave the scene. (Doc. No. 84).




                                                  - 28 -
demonstrating that “the need for more or different training [was] so obvious, and the inadequacy

so likely to result in the violation of constitutional rights, that the policymakers of the city can

reasonably be said to have been deliberately indifferent to the need.” Brossart, 859 F.3d at 628

(quoting Canton v. Harris, 489 U.S. 378, 390 (1989)). Thus, Tennant is entitled to summary

judgment on Gerling’s failure to train and/or supervise claim.

        Even assuming Gerling properly named Tennant in his individual capacity, the outcome is

the same. “When a supervising official who had no direct participation in an alleged constitutional

violation is sued for failure to train or supervise the offending actor, the supervisor is entitled to

qualified immunity unless plaintiff proves that the supervisor (1) received notice of a pattern of

unconstitutional acts committed by a subordinate, and (2) was deliberately indifferent to or

authorized those acts.” S.M. v. Krigbaum, 808 F.3d 335, 340 (8th Cir. 2015) (citing Livers v.

Schenck, 700 F.3d 340, 355 (8th Cir. 2012)); Parrish, 594 F.3d at 1002. Without evidence of prior

incidents of excessive force by City police officers or complaints regarding taser use, Gerling has

not met his burden to prove that Tennant received notice of a pattern of unconstitutional acts and

Tennant is entitled to qualified immunity as a matter of law.

        V.       Gerling’s claims against the City and Waite in his official capacity14

        In Count VI of his complaint, Gerling alleges his constitutional rights were violated as a

result of the City’s policies and failure to train and supervise its officers – in particular Waite – on

the use of the taser.

        The Court’s first inquiry in any case alleging municipal liability under § 1983 is whether

there is a direct causal link between a municipal policy or custom and the alleged constitutional



14
   Because a claim against a municipal officer in his official capacity is a claim against the municipality
itself, see Parrish v. Ball, 594 F.3d 993, 997 (8th Cir. 2010), Waite is entitled to summary judgment on
these claims if the City is not liable.


                                                  - 29 -
deprivation. Canton, 489 U.S. at 385. As discussed in detail above, Gerling fails to establish a

direct causal link between the City’s policy requiring personal service of summons for traffic

violations and the alleged violations of his constitutional rights. For this reason, the City’s motion

for summary judgment on Gerling’s policy claim will be granted. For the same reason, Gerling’s

claims against Waite in his official capacity do not survive summary judgment.

       As for his failure to train claim against the City, Gerling offers no evidence of prior

incidents of excessive use of force involving Waite or other City officers, nor does he allege the

City failed to act on any such prior incidents. The absence of prior complaints to the City of

improper taser use means there was no pattern of constitutional violations demonstrating that “the

need for more or different training [was] so obvious, and the inadequacy so likely to result in the

violation of constitutional rights, that the policymakers of the city can reasonably be said to have

been deliberately indifferent to the need.” Brossart, 859 F.3d at 628 (quoting Canton v. Harris, 489

U.S. 378, 390 (1989)). The City’s motion for summary judgment on Gerling’s failure to train claim

will be granted.

       IV.     Conclusion

       For these reasons, the Court will grant Tennant and the City’s motions for summary

judgment in their entirety and grant Waite’s motion for summary judgment on Count III. In

addition, the Court will grant in part Defendants’ motions to exclude the opinions and testimony

of Gerling’s expert Michael Leonesio.

       Accordingly,

       IT IS HEREBY ORDERED that Defendant Matthew Waite’s Motion to Exclude Expert

Testimony of Michael Leonesio [79] is GRANTED in part and DENIED in part in accordance

with the rulings herein.




                                                - 30 -
       IT IS FURTHER ORDERED that Defendants City of Hermann and Frank Tennant’s

Motion to Disqualify and Exclude Expert Witness Testimony of Michael Leonesio [85] is

GRANTED in part and DENIED in part in accordance with the rulings herein.

       IT IS FURTHER ORDERED that Defendant Matthew Waite’s Motion for Summary

Judgment [80] is GRANTED as to Count III and DENIED in all other respects.

       IT IS FURTHER ORDERED that Defendant Frank Tennant’s Motion for Summary

Judgment [87] is GRANTED.

       IT IS FURTHER ORDERED that the City of Hermann’s Motion for Summary Judgment

[89] is GRANTED.

       A status conference with counsel will be set by separate order.

Dated this 20th day of December, 2019.



                                                ________________________________
                                                JOHN A. ROSS
                                                UNITED STATES DISTRICT JUDGE




                                             - 31 -
